Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1

TO THE INVESTOR RIGHTS AGREEMENT

This AMENDMENT NO. 1 TO THE INVESTOR RIGHTS AGREEMENT, dated June 8, 2017 (this
“Amendment”), is made by Arch Capital Group Ltd., an exempted company with
limited liability registered under the laws of Bermuda (together with its
successors and permitted assigns, the “Company”), American International Group,
Inc., a Delaware corporation (the “Parent”), American Home Assurance Company, a
New York corporation (“AHAC”), Lexington Insurance Company, a Delaware
corporation (“Lexington”), and National Union Fire Insurance Company of
Pittsburgh, Pa., a Pennsylvania corporation (“NUFIC”). Capitalized terms not
defined herein shall have the meanings set forth in the Investor Rights
Agreement, dated December 31, 2016 (the “Agreement”), by and between the Company
and the Parent.

WHEREAS, pursuant to the Joinders to the Agreement, dated January 18, 2017, by
AHAC, Lexington and NUFIC, the parties hereto are parties to the Agreement,
pursuant to which the parties have agreed to certain terms and conditions
concerning the Parent’s and other Investors’ relationships with and investments
in the Company, including the 1,276,282 Company Series D Preferred Shares
convertible into 12,762,820 Company Common Shares (such Company Series D
Preferred Shares, together with such Company Common Shares issuable by way of
conversion thereof, the “Convertible Preferred Shares”) acquired by the Parent
on December 31, 2016 pursuant to the Stock Purchase Agreement; and

WHEREAS, the parties hereto desire to amend the Agreement in accordance with
Section 4.6 thereof, as hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

  1. Amendments to Agreement.

 

  1.1. Amendments to Section 2.1.

(i) Section 2.1 of the Agreement is hereby amended by amending and restating
Subsection 2.1(a) in its entirety as follows:

(a) Other than Permitted Transfers, neither the Parent nor any Investor shall
Transfer any Convertible Preferred Shares until January 15, 2018 (such date, the
“Restricted Period Termination Date”); provided that the Parent or any other
Investor may Transfer any Convertible Preferred Shares, not counting Convertible
Preferred Shares that are Transferred pursuant to a Permitted Transfer, up to an
aggregate amount equal to 638,141 of the Original Convertible Preferred Shares
during the First Restricted Period, and up to an additional 95,721 of the
Original Convertible Preferred Shares during the First Restricted Period to the
extent that the several underwriters exercise the option to purchase additional
securities expected to be granted to the underwriters pursuant to a Purchase
Agreement between the Company, the Parent, the Investors party thereto and the
several underwriters party thereto providing for an offering and sale of Company
Common Shares by the Parent and one or more other Investors.



--------------------------------------------------------------------------------

(ii) Section 2.1 of the Agreement is hereby amended by deleting the words “or
the Twelve-Month Restricted Period” in Section 2.1(c).

 

  1.2. Amendments to Section 4.16.

(i) The definition of “Six-Month Restricted Date” is hereby amended and restated
in its entirety as follows:

“First Restricted Date” means the date of Amendment No. 1 to this Agreement.

(ii) The definition of “Six-Month Restricted Period” is hereby amended and
restated in its entirety as follows:

“First Restricted Period” means the period from and including the First
Restricted Date to and including the date prior to the Restricted Period
Termination Date.

(iii) The definitions of “Twelve-Month Restricted Date” and “Twelve-Month
Restricted Period” and all references in the Agreement thereto are hereby
deleted.

 

  1.3. Other Amendments.

(i) The Agreement is hereby amended by replacing all occurrences of the term
“Six-Month Restricted Date” with “First Restricted Date”.

(ii) The Agreement is hereby amended by replacing all occurrences of the term
“Six-Month Restricted Period” with “First Restricted Period”.

2. Miscellaneous. Any reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall hereafter be
deemed to refer to the Agreement as hereby amended. Except as expressly amended
herein, the parties hereto hereby agree and acknowledge that all of the terms
and provisions set forth in the Agreement remain in full force and effect in all
respects. To the extent of any inconsistency between the provisions of this
Amendment and the provisions of the Agreement, the terms of this Amendment shall
govern. This Amendment shall be governed and construed in accordance with the
Agreement.

3. General Provisions. The provisions of Sections 4.2 (Notices), 4.4 (No
Partnership), 4.5 (Memorandum of Association), 4.6 (Amendments and Waivers),
4.8 (Assignment), 4.9 (Severability), 4.11 (Entire Agreement), 4.12 (Governing
Law; Arbitration; Waiver of Jury Trial), 4.14 (Specific Performance) and
4.15 (No Third Party Beneficiaries) of the Agreement shall apply to this
Amendment mutatis mutandis.

4. Counterparts. This Amendment may be signed in any number of counterparts
(including by facsimile or PDF), each of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument. This Amendment shall become effective when the parties hereto shall
have received a counterpart hereof signed by each other party hereto.

Signature Page Follows

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed by its authorized representatives as of the day and year first
above written.

 

AMERICAN INTERNATIONAL GROUP, INC.

By: AIG Asset Management (U.S.), LLC, its

investment advisor

By:   /s/ Douglas A. Dachille   Name: Douglas A. Dachille   Title: Executive
Vice President and Chief Investment Officer

 

AMERICAN HOME ASSURANCE COMPANY

By: AIG Asset Management (U.S.), LLC, its

investment advisor

By:   /s/ Douglas A. Dachille   Name: Douglas A. Dachille   Title: Executive
Vice President and Chief Investment Officer

 

LEXINGTON INSURANCE COMPANY

By: AIG Asset Management (U.S.), LLC, its

investment advisor

By:   /s/ Douglas A. Dachille   Name: Douglas A. Dachille   Title: Executive
Vice President and Chief Investment Officer

 

NATIONAL UNION FIRE INSURANCE

COMPANY OF PITTSBURGH, PA.

By: AIG Asset Management (U.S.), LLC, its

investment advisor

By:   /s/ Douglas A. Dachille   Name: Douglas A. Dachille   Title: Executive
Vice President and Chief Investment Officer

 

[Signature Page to Investor Rights Agreement Amendment]



--------------------------------------------------------------------------------

ARCH CAPITAL GROUP LTD. By:   /s/ Mark D. Lyons   Name: Mark D. Lyons  

Title: Executive Vice President and Chief

Financial Officer

 

[Signature Page to Investor Rights Agreement Amendment]